***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
         CHRISTOPHER A. CLARK v. TOWN OF
           WATERFORD, COHANZIE FIRE
           DEPARTMENT ET AL.(AC 44170)
                   Bright, C. J., and Moll and Clark, Js.

                                 Syllabus

The defendant employer appealed to this court from the decision of the
   Compensation Review Board, which affirmed the decision of the Work-
   ers’ Compensation Commissioner that the plaintiff’s claim for benefits
   as a result of heart disease was compensable under the Heart and
   Hypertension Act (§ 7-433c). The defendant claimed that the board
   improperly affirmed the commissioner’s award because the plaintiff was
   not a ‘‘member’’ of the fire department pursuant to statute (§ 7-425 (5))
   before July 1, 1996, and, thus, was precluded from receiving § 7-433c
   benefits. The commissioner found that the plaintiff, who was hired as
   a part-time firefighter with the defendant in 1992, and as a full-time
   firefighter in 1997, was employed in 1992 for purposes of § 7-433c and,
   thus, was entitled to benefits. After the board affirmed the commission-
   er’s decision, the defendant appealed to this court. Held that the board
   properly affirmed the commissioner’s award: although §§ 7-425 and 7-
   433c are both contained within part II of chapter 113 of the General
   Statutes, they do not concern the same subject matter and cannot be
   read together without reaching an absurd result, as § 7-425 defines terms
   related to the governance of a retirement fund provided by the state
   for participating municipalities and their employees, including the term
   member, who must be a regular employee who receives pay from a
   municipality that participates in the fund, and § 7-433c mandates that
   municipal employers pay heart disease and hypertension benefits to
   qualified uniformed members of paid municipal fire departments, regard-
   less of whether the municipality participates in the retirement fund;
   moreover, § 7-425 expressly defines terms ‘‘except as otherwise pro-
   vided,’’ and the definition of the term ‘‘member’’ in § 7-433c is such an
   exception to the definition of ‘‘member’’ in § 7-425.
            Argued April 12—officially released July 27, 2021

                            Procedural History

   Appeal from the decision of the Workers’ Compensa-
tion Commissioner for the Second District finding that
the plaintiff had sustained a compensable injury and
awarding certain benefits, brought to the Compensation
Review Board, which affirmed the commissioner’s deci-
sion, and the named defendant appealed to this court.
Affirmed.
  Kyle J. Zrenda, with whom was James P. Berryman,
for the appellant (named defendant).
   Eric W. Chester, for the appellee (plaintiff).
                          Opinion

   CLARK, J. The defendant town of Waterford,
Cohanzie Fire Department (town)1 appeals from the
divided decision of the Compensation Review Board
(board) affirming the finding and award of the Workers’
Compensation Commissioner for the Second District
(commissioner), ordering the town to accept as com-
pensable a claim filed by the plaintiff, Christopher A.
Clark, for heart benefits pursuant to General Statutes
§ 7-433c,2 commonly referred to as the Heart and Hyper-
tension Act. The town claims the board improperly
affirmed the decision of the commissioner by failing to
apply the definition of the term member as provided in
General Statutes § 7-425 (5)3 when determining whether
the plaintiff was entitled to benefits under § 7-433c.
The question on appeal is whether the plaintiff was a
‘‘uniformed member of a paid municipal fire depart-
ment’’ while he was employed by the town as a part-
time firefighter.4 (Emphasis added.) General Statutes
§ 7-433c. We affirm the decision of the board.
  The following facts are relevant to our resolution of
the town’s appeal. The town, a municipality organized
under the laws of the state, hired the plaintiff as a part-
time firefighter on May 24, 1992. Prior to being hired by
the town, the plaintiff underwent and passed a physical
examination that revealed no evidence of heart disease
or hypertension.
   As a part-time firefighter in Waterford, the plaintiff’s
responsibilities included answering the telephone at the
fire station, keeping the fire station clean, responding
to medical and fire emergencies, and maintaining fire
apparatus. When he was working, the plaintiff wore a
uniform shirt, badge, belt, pants, and black shoes, which
is what other firefighters also wore. He was issued fire
protective gear in the event he had to respond to a fire
call. In 1997, the plaintiff was hired by the town as a
full-time firefighter.
   On or about June 24, 2017, the plaintiff suffered a
myocardial infarction that required him to undergo qua-
druple bypass surgery. On August 14, 2017, the plaintiff
filed a Form 30C,5 seeking heart disease benefits under
§ 7-433c. Pursuant to General Statutes § 31-294c (b),
the town gave notice of its intent to contest the compen-
sability of the plaintiff’s claim on the ground that he
was not employed as a full-time firefighter until June
18, 1997, and therefore did not qualify for benefits
because § 7-433c (b) precludes benefits for persons who
began their employment on or after July 1, 1996.
   The commissioner held a formal hearing on the plain-
tiff’s claim on March 7, 2019. The plaintiff testified at
the hearing, but he did not testify on direct examination
as to the number of hours he customarily worked while
he was employed as a part-time firefighter. On cross-
examination, however, the plaintiff testified that he
worked assigned shifts and that the number of shifts
he was assigned varied from week to week. In light of
the plaintiff’s testimony regarding his other employ-
ment and the irregular number of hours he worked per
week as a part-time firefighter, the town argued that
the plaintiff had failed to establish that he customarily
worked twenty hours or more per week prior to July
1, 1996.
   The town further argued that § 7-433c benefits are
available only to ‘‘a uniformed member of a paid munici-
pal fire department’’ hired on or before July 1, 1996,
and that the term member, as used in § 7-433c, is con-
trolled by the definition set forth in § 7-425 (5). The
town pointed out that §§ 7-425 and 7-433c are both
within part II of chapter 113 of the General Statutes.
Section 7-425, titled Definitions, provides in relevant
part that the ‘‘following words and phrases as used in
this part, except as otherwise provided, shall have the
following meanings . . . .’’ (Emphasis added.)
Because member under § 7-425 (5) ‘‘shall not include
any person who customarily works less than twenty
hours per week’’ and the plaintiff was not hired as a
full-time firefighter until June 18, 1997, the town con-
tended that the plaintiff was not entitled to § 7-433c
benefits, as ‘‘persons who began employment on or
after July 1, 1996, shall not be eligible for any benefits
pursuant to this section.’’ General Statutes § 7-433c (b).
   The plaintiff countered that he was entitled to bene-
fits under § 7-433c because that statute does not on its
face distinguish between part-time and full-time uni-
formed members of a paid municipal fire department,
and the definition of member in § 7-425 (5) did not
apply. As a result, he claimed that he met all of the
requirements of § 7-433c because he was paid by the
town and wore a uniform while he was a part-time
firefighter prior to July 1, 1996.
   In his findings and award, the commissioner found
that while the plaintiff was a part-time firefighter, the
number of hours he worked per week was consistent
and was affected by the time of year, as well as the
vacation, sick time, and any injuries sustained by the
full-time staff. Some weeks he was assigned to work
multiple shifts, and other weeks he was not assigned
to work. As a part-time employee of the town, the plain-
tiff did not receive any holiday or vacation pay or bene-
fits toward a pension. In 1997, the town employed the
plaintiff as a full-time firefighter and paid him accord-
ingly. Part-time and full-time firefighters were paid by
the town, and their duties were the same.
  The commissioner decreed that § 7-433c does not
define the phrase ‘‘uniformed member of a paid munici-
pal fire department’’ or distinguish between part-time
and full-time employment status. (Emphasis added.)
The commissioner, thus, determined that the plaintiff’s
date of employment was May 24, 1992, which was prior
to July 1, 1996, and that he was entitled to benefits
pursuant to § 7-433c. The commissioner ordered the
town to accept the plaintiff’s June 24, 2017 myocardial
infarction as a compensable impairment of his health.
   The town filed a motion for articulation asking the
commissioner to clarify how he had defined the term
member in his award and urging the commissioner to
adopt the statutory definition of member provided in
§ 7-425 (5). The town argued that if the § 7-425 (5) defini-
tion of member were used, it would mandate a finding
that the plaintiff is not entitled to benefits under § 7-
433c because he worked fewer than twenty hours per
week through July 1, 1996. The town also argued that
the record is devoid of evidence as to how many hours
the plaintiff customarily worked per week while he was
a part-time firefighter and that the plaintiff had failed
not only to meet his burden of proof but also his burden
of production.
    In his July 17, 2019 articulation, the commissioner
stated that the definition of member in § 7-425 (5) is
‘‘irrelevant to the issue at hand, as it pertains to the
minimum requirements for participating in the Munici-
pal Employees Retirement Fund. Given that the term
member is not otherwise defined as it pertains to . . .
§ 7-433c, the plain meaning of the term member is uti-
lized as it pertains to whether the [plaintiff] is a member
of the fire department itself.’’ (Emphasis added; internal
quotation marks omitted.)
   On July 24, 2019, the town filed a motion to correct,
arguing that the commissioner’s finding that the plain-
tiff’s weekly hours were consistent when he was
employed as a part-time firefighter was unsupported
by the evidence in the record and that the commissioner
misinterpreted the relevant statutory scheme in failing
to apply the definition of member provided in § 7-425
(5). The commissioner denied the town’s motion to
correct in its entirety.
   The town filed an appeal to the board and an amended
appeal on August 6, 2019, after the commissioner denied
its motion to correct. The town claimed that the com-
missioner erred by (1) finding that the plaintiff worked
a consistent number of hours per week during his part-
time employment as a firefighter, (2) applying his own
definition of the term member rather than the definition
provided in § 7-425 (5), (3) finding that the plaintiff’s
date of employment for purposes of § 7-433c was May
24, 1992, rather than June 18, 1997, (4) finding that the
plaintiff is entitled to benefits pursuant to § 7-433c, and
(5) ordering the town to accept the plaintiff’s June 24,
2017 myocardial infarction as a compensable impair-
ment of his health. The board heard arguments on the
town’s appeal on January 31, 2020, and issued its deci-
sion on July 15, 2020.
  At the hearing before the board, the town argued that
the rules of statutory construction require that statutes
be interpreted with regard to other relevant statutes
because the legislature is presumed to have created a
consistent body of law; see Conway v. Wilton, 238 Conn.
653, 664, 680 A.2d 242 (1996); and that it must be
assumed that the legislature intended the definition of
member in § 7-425 (5) to apply to § 7-433c. The logical
conclusion, therefore, is that § 7-433c pertains only to
those individuals who work twenty hours or more per
week. The town further argued that it cannot reasonably
be inferred that the plaintiff became a member of the
fire department until he was hired on a full-time basis
on June 18, 1997. That date put the plaintiff outside the
ambit of § 7-433c, as the benefits provided by the statute
are not available to persons who began employment
on or after July 1, 1996. See General Statutes § 7-433c
(b). The town also argued that the commissioner
ignored the dictates of General Statutes § 1-2z by con-
sulting extratextual sources for the meaning of member.
The town, therefore, contended that the commissioner
erred by concluding that the plaintiff had satisfied his
burden of proof to establish that he was eligible for
benefits under § 7-433c.
    The board agreed with the town that it cannot reason-
ably be inferred from the subordinate facts that the
plaintiff worked more than twenty hours per week prior
to the time he became a full-time firefighter on June
18, 1997. The evidence demonstrated that the plaintiff
was assigned shifts on an irregular basis and that his
assignments depended on circumstances that varied
according to the time of year and the internal staffing
requirements of the department and did not provide an
adequate basis for determining the number of hours
the plaintiff worked. Although the board found the com-
missioner’s use of the word consistent to describe the
number of hours the plaintiff worked to be ‘‘inartful,’’
it found that the balance of the commissioner’s findings
accurately reflected the plaintiff’s testimony.
  The board acknowledged the town’s argument that
both §§ 7-425 and 7-433c are contained within part II
of chapter 113 of the General Statutes, which is titled
Retirement. The board also noted the town’s argument
that § 7-425 (5) does not on its face limit itself to those
statutes governing the Municipal Employees Retire-
ment Fund (retirement fund) and that the legislature
did not see ‘‘fit to move or place § 7-433c into a different
part of the General Statutes, or even into a different
part of [c]hapter 113.’’ (Internal quotation marks omit-
ted.) The board, however, was not persuaded that the
legislature intended to reserve statutory heart and
hypertension benefits solely for full-time firefighters.
   In reaching its conclusion, the board relied on the
preamble to an earlier revision of § 7-433c,6 and Grover
v. Manchester, 168 Conn. 84, 357 A.2d 922, appeal dis-
missed, 423 U.S. 805, 96 S. Ct. 14, 46 L. Ed. 2d 26 (1975),
in which our Supreme Court addressed the legislative
intent and validity of the Heart and Hypertension Act.7
The board also noted this court’s decision in Bucko v.
New London, 13 Conn. App. 566, 537 A.2d 1045 (1988),
which held that the language ‘‘regular member of a
paid municipal police department’’ did not distinguish
between a temporary and permanent appointment.8
(Emphasis omitted; internal quotation marks omitted.)
Id., 570.
   With respect to the present case, the board observed
that § 7-433c does not contain the terms ‘‘full-time’’ or
‘‘part-time’’ and was mindful of the ‘‘principle of [statu-
tory] construction that specific terms covering the given
subject matter will prevail over general language
. . . .’’ (Internal quotation marks omitted.) Oles v. Fur-
long, 134 Conn. 334, 342, 57 A.2d 405 (1948). The board
concluded that there were no discernible differences
between the responsibilities of full-time and part-time
firefighters in the department, their job descriptions
were the same, and the plaintiff wore the same uniform
when he was promoted from a part-time to a full-time
firefighter. The board found it ‘‘difficult to distinguish
between the risks and responsibilities attendant upon
being a part-time firefighter as opposed to a full-time
firefighter.’’
   The board noted, as well, that the legislature had
passed General Statutes § 7-314a (d)9 to extend a rebut-
table presumption for hypertension and heart disease
benefits to volunteer firefighters under the Workers’
Compensation Act, citing Evanuska v. Danbury, 285
Conn. 348, 939 A.2d 1174 (2008). In Evanuska, our
Supreme Court was called on to determine whether
volunteer firefighters who were injured during the per-
formance of ‘‘fire duties’’ were entitled to a rebuttable
presumption of coverage, as contemplated by § 7-314a.10
Id., 350. Our Supreme Court concluded that volunteer
firefighters are eligible for that presumption by focusing
on the nature of the volunteer firefighters’ responsibili-
ties, not their hourly status. Id., 366–67. The board there-
fore concluded that it would be logically inconsistent
for the legislature to have endowed volunteer firefight-
ers who suffer an impairment due to hypertension or
heart disease with the ability to invoke a rebuttable
presumption pursuant to § 7-314a (d) but to have
deprived part-time firefighters of § 7-433c benefits.
   The board was not persuaded by the town’s argument
that the legislature intended the definition of member
in § 7-425 (5) to apply to § 7-433c. It concluded that
applying the § 7-425 (5) definition to the plaintiff’s claim
would produce a result contrary to the letter and spirit
of the heart and hypertension legislation, particularly
in light of the plaintiff’s long career with the town. The
board, therefore, affirmed the commissioner’s award
of § 7-433c benefits to the plaintiff and rejected the
town’s contention that the commissioner’s decision to
adopt the common definition of the word member,
rather than the statutory definition set forth in § 7-425
(5), constituted an abuse of discretion.11 Thereafter, the
town appealed the decision of the board to this court.
  On appeal before us, the town claims that the board
erred when it affirmed the commissioner’s award
because it failed to apply the definition of the term
member provided in § 7-425 (5) when considering
whether the plaintiff was ‘‘a uniformed member of a
paid municipal fire department’’ eligible for benefits
pursuant to § 7-433c. We disagree.
   As it did on appeal to the board, the town notes that
§ 7-425 is contained in part II of chapter 113 of the
General Statutes, which governs the retirement fund.
Part II also contains § 7-433c. The town also notes that,
pursuant to the tenets of statutory construction, the
legislature is presumed to have created a harmonious
and consistent body of law and that courts are required
to read statutes together. Because § 7-425 is not by its
terms expressly limited to those statutes governing the
retirement fund and because the legislature placed § 7-
433c in part II of chapter 113 of the General Statutes,
the town contends that the legislature must have
intended the definition of member in § 7-425 (5) to apply
to § 7-433c. As was the case before the board, the town’s
argument is predicated on the fact that § 7-425 provides
in relevant part that ‘‘[t]he following words and phrases
as used in this part, except as otherwise provided,
shall have the following meanings . . . (5) ‘Member’
means any regular employee . . . receiving pay from
a participating municipality . . . but shall not include
any person who customarily works less than twenty
hours a week . . . .’’12 (Emphasis added.) For those
reasons, the town argues that the plaintiff is not eligible
for benefits under § 7-433c because he did not work
twenty hours or more per week prior to July 1, 1996.
   The plaintiff responds that § 7-433c does not require
a firefighter to be a full-time member of the department
to be eligible for benefits. Moreover, he argues that he
was employed as a firefighter before July 1, 1996, and,
regardless of the number of hours he worked per week,
he is entitled to benefits under § 7-433c. He points out
that he has met all of the eligibility requirements of the
statute: he passed a pre-employment physical examina-
tion that revealed no evidence of hypertension or heart
disease, and he suffered an impairment of his health
that was caused by heart disease and resulted in a
disability. He claims that the town is attempting to add
a new requirement that a claimant be employed full-
time and argues that to add that requirement would alter
the plain meaning of a clear and unambiguous statute.
   The plaintiff also argues that the definition of the
term member in § 7-425 (5) pertains only to the statutes
within part II of chapter 113 that govern participation
in the retirement fund and therefore is irrelevant to § 7-
433c, which governs the separate and distinct heart
and hypertension benefits scheme available to disabled
police officers and firefighters or their survivors. To
support his position, the plaintiff points to language in
the § 7-425 (5) definition of member that refers to other
terms relevant only to the retirement fund, such as
‘‘compulsory retirement age,’’ ‘‘state teachers retire-
ment system,’’ and ‘‘membership in any pension sys-
tem,’’ none of which is relevant to the type of benefits
available under § 7-433c. The plaintiff, therefore, con-
cludes that the definition of member in § 7-425 (5) is
inapplicable to § 7-433c because applying that definition
would reserve eligibility for heart and hypertension ben-
efits solely for full-time firefighters, which is inconsis-
tent with the plain language of § 7-433c and the clear
intent of the legislature. For the reasons that follow,
we agree with the plaintiff.
   We begin our analysis by setting forth the well estab-
lished standard of review in workers’ compensation
matters.13 ‘‘The conclusions drawn by [the commis-
sioner] from the facts found must stand unless they
result from an incorrect application of the law to the
subordinate facts or from an inference illegally or unrea-
sonably drawn from them. . . . [Moreover, it] is well
established that [a]lthough not dispositive, we accord
great weight to the construction given to . . . statutes
by the commissioner and [the] board. . . . Cases that
present pure questions of law, however, invoke a
broader standard of review than is ordinarily involved
in deciding whether, in light of the evidence, the agency
has acted unreasonably, arbitrarily, illegally or in abuse
of its discretion. . . . We have determined, therefore,
that the traditional deference accorded to an agency’s
interpretation of a statutory term is unwarranted when
the construction of a statute . . . has not previously
been subjected to judicial scrutiny [or to] . . . a gov-
ernmental agency’s time-tested interpretation . . . .’’
(Footnote omitted; internal quotation marks omitted.)
Holston v. New Haven Police Dept., 323 Conn. 607,
611–13, 149 A.3d 165 (2016).
  The essence of the town’s claim on appeal is that the
commissioner failed to apply the § 7-425 (5) definition
of member requiring a regular employee to work at
least twenty hours per week to be eligible for benefits
under § 7-433c. Resolution of that claim presents a here-
tofore undecided question of statutory construction. As
a result, our review of that claim is plenary.
   It is well settled that ‘‘[w]here the language of the
statute is clear and unambiguous, it is assumed that
the words themselves express the intent of the legisla-
ture and there is no need for statutory construction or
a review of the legislative history.’’ (Internal quotation
marks omitted.) Brocuglio v. Thompsonville Fire Dis-
trict #2, 190 Conn. App. 718, 740, 212 A.3d 751 (2019).
‘‘When construing a statute, [o]ur fundamental objec-
tive is to ascertain and give effect to the apparent intent
of the legislature. . . . In other words, we seek to
determine, in a reasoned manner, the meaning of the
statutory language as applied to the facts of [the] case,
including the question of whether the language actually
does apply. . . . In seeking to determine that meaning,
General Statutes § 1-2z directs us first to consider the
text of the statute itself and its relationship to other
statutes. If, after examining such text and considering
such relationship, the meaning of such text is plain and
unambiguous and does not yield absurd or unworkable
results, extratextual evidence of the meaning of the
statute shall not be considered. . . . When a statute is
not plain and unambiguous, we also look for interpre-
tive guidance to the legislative history and circum-
stances surrounding its enactment, to the legislative
policy it was designed to implement, and to its relation-
ship to existing legislation and common law principles
governing the same general subject matter . . . .’’
(Internal quotation marks omitted.) Holston v. New
Haven Police Dept., supra, 323 Conn. 613–14.
   ‘‘When interpreting the statutory provisions at issue
in the present case, we are mindful of the proposition
that all workers’ compensation legislation, because of
its remedial nature, should be broadly construed in
favor of disabled employees. . . . This proposition
applies as well to the provisions of [§] 7-433c . . .
because the measurement of the benefits to which a
§ 7-433c claimant is entitled is identical to the benefits
that may be awarded to a [claimant] under . . . [the
Workers’ Compensation Act].’’ (Internal quotation
marks omitted.) Ciarlelli v. Hamden, 299 Conn. 265,
277–78, 8 A.3d 1093 (2010). ‘‘[I]n construing workers’
compensation law, we must resolve statutory ambigu-
ities or lacunae in a manner that will further the reme-
dial purpose of the [Workers’ Compensation Act]. . . .
[T]he purposes of the [Workers’ Compensation Act]
itself are best served by allowing the remedial legisla-
tion a reasonable sphere of operation considering those
purposes.’’ (Internal quotation marks omitted.) Hart v.
Federal Express Corp., 321 Conn. 1, 19, 135 A.3d 38
(2016); see also Regs., Conn. State Agencies § 31-301-8.
  Our Supreme Court previously determined that § 7-
433c was not ambiguous. See Holston v. New Haven
Police Dept., supra, 323 Conn. 612 n.6. At the time the
court made that determination, however, it had not
been asked to construe the meaning of the term member
and the interplay between §§ 7-425 (5) and 7-433c.14
   Sections 7-425 and 7-433c are both contained within
part II of chapter 113 of the General Statutes, which is
titled Retirement. The tenets of statutory construction
require that statutes related to the same subject matter
be read together and that ‘‘specific terms covering the
given subject matter will prevail over general language
of the same or another statute which might otherwise
prove controlling.’’ (Internal quotation marks omitted.)
State v. State Employees’ Review Board, 239 Conn. 638,
653, 687 A.2d 134 (1997). Moreover, ‘‘[a]lthough the title
of a statute provides some evidence of its meaning, the
title is not determinative of its meaning. . . . [B]old-
face catchlines in the titles of statutes are intended to
be informal brief descriptions of the contents of the
[statutory] sections. . . . These boldface descriptions
should not be read or considered as statements of legis-
lative intent since their sole purpose is to provide users
with a brief description of the contents of the sections.’’
(Internal quotation marks omitted.) McCall v. Sopneski,
202 Conn. App. 616, 625, 246 A.3d 531 (2021). We, there-
fore, examine the language of the statutes to determine
whether §§ 7-425 (5) and 7-433c concern the same sub-
ject matter and must be read together. We conclude
that they do not and cannot be read together without
reaching an absurd result.15
   With respect to § 7-425 (5), the town has focused on
the phrase ‘‘customarily works less than twenty hours
a week . . . .’’ Our reading of § 7-425 is not so circum-
scribed. Section 7-425 begins: ‘‘The following words and
phrases used in this part, except as otherwise provided,
shall have the following meanings . . . .’’ (Emphasis
added.) Section 7-425 (5), in turn, provides in relevant
part that ‘‘ ‘[m]ember’ means any regular employee or
elective officer receiving pay from a participating
municipality . . . who has been included by such
municipality in the pension plan as provided in sec-
tion 7-427, but shall not include any person who cus-
tomarily works less than twenty hours a week if such
person entered employment after September 30, 1969
. . . .’’ (Emphasis added.) Section 7-425 (2) defines a
‘‘participating municipality’’ as ‘‘any municipality that
has accepted this part, as provided in section 7-427 .
. . .’’ (Emphasis added; internal quotation marks omit-
ted.) In other words, ‘‘participating municipality’’ means
a municipality that participates in the retirement fund.
  The retirement fund governed by § 7-425 is the volun-
tary public pension plan provided by the state for partic-
ipating municipalities and their employees and elective
officers. ‘‘The statutory framework establishing and
governing the retirement system for certain municipal
employees is codified at General Statutes § 7-425 et
seq., and is referred to as the Municipal Employees’
Retirement Act. See Maturo v. State Employees Retire-
ment Commission, 326 Conn. 160, 172, 162 A.3d 706
(2017). Section 7-425 defines a [m]ember of the retire-
ment system as, among other things, any regular
employee or elective officer receiving pay from a partic-
ipating municipality . . . who has been included by
such municipality in the pension plan as provided in
[General Statutes §] 7-427 . . . . General Statutes § 7-
425 (5). [Section] 7-427 (a) authorizes each municipality
to opt into the retirement system with respect to any
department or departments that it chooses to designate
for participation.’’ (Internal quotation marks omitted.)
Bracken v. Windsor Locks, 182 Conn. App. 312, 314–15
n.2, 190 A.3d 125 (2018). Not all municipalities or depart-
ments participate in the retirement fund. See Office of
the State Comptroller, ‘‘Who Is in CMERS? Participating
Municipalities,’’ (last modified September 13, 2016),
available at https://www.osc.ct.gov/rbsd/cmers/plan-
doc/MasterTownListSept132016.pdf (last visited July
16, 2021). As a result, and significantly for purposes of
our analysis, a member within the meaning of §§ 7-425
(2) and 7-425 (5) refers only to those regular employees
or elective officers who receive pay from a municipality
that participates in the retirement fund.
   The plain language of § 7-433c (a), on the other hand,
makes clear that heart and hypertension benefits shall
be paid by a ‘‘municipal employer’’ to a qualifying uni-
formed firefighter or regular member of a municipal
police department, regardless of whether the municipal-
ity participates in the retirement fund. That statute pro-
vides in relevant part: ‘‘Notwithstanding any provision
of chapter 568 or any other general statute . . . in the
event a uniformed member of a paid municipal fire
department or a regular member of a paid municipal
police department . . . suffers either off duty or on
duty any condition or impairment of health caused by
hypertension or heart disease resulting in his death or
. . . disability, he or his dependents, as the case may
be, shall receive from his municipal employer compen-
sation and medical care . . . . As used in this section,
‘municipal employer’ has the same meaning as pro-
vided in section 7-467. . . .’’ (Emphasis added.)16 Gen-
eral Statutes § 7-433c (a).
   Consequently, § 7-433c requires all municipal employ-
ers, as defined in General Statutes § 7-467, to pay com-
pensation and medical care to any ‘‘uniformed member
of a paid municipal fire department or regular member
of a paid municipal police department’’ who suffers any
condition or impairment of health caused by hyperten-
sion or heart disease resulting in death or temporary
or permanent, total or partial disability, or dependents,
as the case may be. There is no language in § 7-433c to
suggest that heart and hypertension benefits are not
available to uniformed firefighters and regular police
officers who are paid by municipalities that do not
participate in the retirement fund. On the contrary, such
an interpretation conflicts with the plain language of
§ 7-433c, which makes clear that firefighters and police
officers who suffer from hypertension or heart disease
that results in death or disability shall receive the bene-
fits available under that statute from their municipal
employers.
  Though the plain language of § 7-433c is clear and
we therefore need not go further, we note that the
town’s interpretation also leads to an absurd result that
heart and hypertension benefits are available only to
uniformed firefighters employed and paid by municipal-
ities that participate in the retirement fund. Firefighters
working for a municipal employer not participating in
the voluntary, state administered retirement fund would
be ineligible for heart and hypertension benefits, regard-
less of the number of hours they worked per week.
Section 7-425, by its own terms, does not require such
a result. On the contrary, § 7-425 explicitly provides
that the definitions set forth therein shall apply ‘‘except
as otherwise provided.’’ We conclude that the use of
the term member in § 7-433c is one of the exceptions
expressly contemplated by § 7-425, itself. The board,
therefore, properly affirmed the commissioner’s decree
that the town accept the plaintiff’s heart disability as
a compensable injury under § 7-433c.17
   The decision of the Compensation Review Board is
affirmed.
      In this opinion the other judges concurred.
  1
     The defendant Connecticut Interlocal Risk Management Agency
appeared before the commissioner but did not appear before the board and
did not file a brief in the present appeal.
   2
     General Statutes § 7-433c provides: ‘‘(a) Notwithstanding any provision
of chapter 568 or any other general statute, charter, special act or ordinance
to the contrary, in the event a uniformed member of a paid municipal fire
department or a regular member of a paid municipal police department who
successfully passed a physical examination on entry into such service, which
examination failed to reveal any evidence of hypertension or heart disease,
suffers either off duty or on duty any condition or impairment of health
caused by hypertension or heart disease resulting in his death or his tempo-
rary or permanent, total or partial disability, he or his dependents, as the
case may be, shall receive from his municipal employer compensation and
medical care in the same amount and the same manner as that provided
under chapter 568 if such death or disability was caused by a personal injury
which arose out of and in the course of his employment and was suffered
in the line of duty and within the scope of his employment, and from the
municipal or state retirement system under which he is covered, he or his
dependents, as the case may be, shall receive the same retirement or survivor
benefits which would be paid under said system if such death or disability
was caused by a personal injury which arose out of and in the course of
his employment, and was suffered in the line of duty and within the scope
of his employment. If successful passage of such a physical examination
was, at the time of his employment, required as a condition for such employ-
ment, no proof or record of such examination shall be required as evidence
in the maintenance of a claim under this section or under such municipal
or state retirement systems. The benefits provided by this section shall be
in lieu of any other benefits which such policeman or fireman or his depen-
dents may be entitled to receive from his municipal employer under the
provisions of chapter 568 or the municipal or state retirement system under
which he is covered, except as provided by this section, as a result of any
condition or impairment of health caused by hypertension or heart disease
resulting in his death or his temporary or permanent, total or partial disabil-
ity. As used in this section, ‘municipal employer’ has the same meaning as
provided in section 7-467.
   ‘‘(b) Notwithstanding the provisions of subsection (a) of this section,
those persons who began employment on or after July 1, 1996, shall not
be eligible for any benefits pursuant to this section.’’ (Emphasis added.)
   General Statutes § 7-467 (1) provides in relevant part: ‘‘ ‘Municipal
employer’ means any political subdivision of the state, including any town,
city, borough, district, district department of health, school board, housing
authority or other authority established by law . . . .’’
   3
     General Statutes § 7-425 provides in relevant part: ‘‘The following words
and phrases as used in this part, except as otherwise provided, shall have
the following meanings . . .
   ‘‘(5) ‘Member’ means any regular employee or elective officer receiving
pay from a participating municipality . . . who has been included by such
municipality in the pension plan as provided in section 7-427, but shall not
include any person who customarily works less than twenty hours a week
if such person entered employment after September 30, 1969 . . . .’’
(Emphasis added.)
   General Statutes § 7-425 (2) provides: ‘‘ ‘Participating municipality’ means
any municipality that has accepted this part, as provided in section 7-427
. . . .’’
   General Statutes § 7-425 et seq. is referred to as the Municipal Employees’
Retirement Act. See Lambert v. Bridgeport, 204 Conn. 563, 566, 529 A.2d
184 (1987).
   4
     The town also claims that the commissioner’s finding that the plaintiff
worked a consistent number of hours per week as a part-time firefighter
arises from an inference unreasonably drawn from the subordinate facts.
The town raised this claim on appeal to the board. The board agreed with
the town that the record lacked a sufficient evidentiary foundation to draw
an inference that the plaintiff worked a consistent number of hours per
week as a part-time firefighter, but concluded that heart and hypertension
benefits pursuant to § 7-433c were not reserved solely for full-time firefight-
ers. We need not address the town’s claim regarding the number of hours
the plaintiff worked per week because we agree with the board that the
definition of member set forth in § 7-425 (5) does not apply to § 7-433c.
   5
     Form 30C is the document prescribed by the Workers’ Compensation
Commission to be used to file a claim pursuant to the Workers’ Compensa-
tion Act. See Brocuglio v. Thompsonville Fire Dept. #2, 190 Conn. App.
718, 722 n.4, 212 A.3d 751 (2019).
   6
     The preamble to General Statutes (Supp. 1971) § 7-433c states in relevant
part: ‘‘In recognition of the peculiar problems of uniformed members of
paid fire departments and regular members of paid police departments,
and in recognition of the unusual risks attendant upon these occupations,
including an unusually high degree of susceptibility to heart disease and
hypertension, and in recognition that the enactment of a statute which
protects such fire department and police department members against eco-
nomic loss resulting from disability or death caused by hypertension or
heart disease would act as an inducement in attracting and securing persons
for such employment, and in recognition, that the public interest and welfare
will be promoted by providing such protection for such fire department and
police department members, municipal employers shall provide compensa-
tion . . . .’’
   7
     With respect to the Heart and Hypertension Act, our Supreme Court
stated that ‘‘courts are bound to assume that the legislature, in enacting a
particular law, did so upon proper motives to accomplish a worthy objective.
Although [§ 7-433c] is not regulatory, it does impose upon a town a financial
obligation which, like restrictive regulations, is justified in the interest of
promoting public safety . . . .
   ‘‘It is difficult to call to mind any field of activity more closely related to
the public safety than that which seeks to encourage qualified individuals
to seek employment as [firefighters] and [police officers]. It is evident from
the preamble to § 7-433c, that the legislature took into consideration the
peculiar problems and unusual risks attendant upon these occupations in
determining that they properly occupy a different status from other munici-
pal employees.’’ (Footnote omitted; internal quotation marks omitted.) Gro-
ver v. Manchester, supra, 168 Conn. 88.
   8
     On appeal, the town claims that Bucko is distinguishable from the facts
of the present case. The issue in Bucko turned on the definition of the term
regular, not member and did not consider the number of hours an employee
worked. In holding for the claimant, the court noted that ‘‘[n]owhere in § 7-
433c is there a requirement that any appointment to the regular police force
must be a ‘permanent’ appointment. The qualifiers ‘permanent’ or ‘temporary’
are not mentioned in the statute . . . .’’ Bucko v. New London, supra, 13
Conn. App. 570. Our resolution of the present appeal does not rest on this
court’s decision in Bucko.
   9
     General Statutes § 7-314a (d) provides in relevant part: ‘‘For the purpose
of adjudication of claims for the payment of benefits under the provisions
of chapter 568, any condition of impairment of health occurring to an active
member of a volunteer fire department . . . while such member is in train-
ing for or engaged in volunteer fire duty . . . caused by hypertension or
heart disease resulting in death or temporary or permanent total or partial
disability, shall be presumed to have been suffered in the line of duty and
within the scope of his employment, provided such member had previously
successfully passed a physical examination by a licensed physician
appointed by such department . . . which examination failed to reveal any
evidence of such condition.’’
   10
      General Statutes § 7-314 (a) defines the term ‘‘fire duties.’’
   11
      One member of the board dissented, stating: ‘‘[A]lthough the evidence
provides an adequate basis for the reasonable inference that the [plaintiff]
was ‘uniformed,’ it does not provide a sufficient basis for inferring that the
[plaintiff] was a ‘member’ of the fire department as contemplated by the
definition set forth in § 7-425 (5). Given that the definition of ‘member’
provided by the legislature excludes ‘any person who customarily works
less than twenty hours per week,’ I am unable to conclude that the factual
circumstances of the [plaintiff’s] employment satisfy the statutory require-
ments of § 7-433c.’’
   12
      Section 7-425 defines the following words and phrases as used in part
II of chapter 113, except as otherwise provided: municipality, participating
municipality, legislative body, retirement commission, member, pay, fund
and fund B, continuous service and service, system, Social Security Act,
and regional emergency telecommunications center.
   13
      As this court recently noted: ‘‘[Our Supreme Court] has stated on many
occasions that [t]he procedure for determining recovery under § 7-433c is
the same as that outlined in chapter 568 [of the Workers’ Compensation
Act], presumably because the legislature saw fit to limit the procedural
avenue for bringing claims under § 7-433c to that already existing under
chapter 568 rather than require the duplication of the administrative machin-
ery available . . . .’’ (Internal quotation marks omitted.) Brucuglio v.
Thompsonville Fire Dept. #2, 190 Conn. App. 718, 731, 212 A.3d 751 (2019).
   14
      The issue in Holston v. New Haven Police Dept., supra, 323 Conn. 610,
was whether ‘‘hypertension and heart disease were separate diseases, each
with its own one year limitation period for filing a claim for benefits.’’
   15
      Although we conclude that the statutes do not address the same subject
matter, the statutes concern in different ways the benefits to which municipal
employees may be entitled when they come to the end of their municipal
employment either through disability or through time or age. There is,
therefore, a certain organizational logic to placing the Heart and Hyperten-
sion Act, § 7-433c, in part II of chapter 113, titled Retirement, which princi-
pally concerns the retirement fund.
   16
      General Statutes § 7-467 (1) provides in relevant part: ‘‘ ‘Municipal
employer’ means any political subdivision of the state, including any town,
city, borough, district, district department of health, school board, housing
authority or other authority established by law . . . .’’
   17
      Although we find the plain meaning of the statutes at issue to be suffi-
ciently clear and unambiguous to dispose of the town’s claims on appeal,
it is worth noting that the town’s proffered interpretation of § 7-433c also
is at odds with the original purpose of the Heart and Hypertension Act. See
footnote 7 of this opinion. The history of that act and the efforts the legisla-
ture made to amend it to withstand constitutional scrutiny demonstrate that
the legislature intended for heart and hypertension benefits to be available
to any uniformed member of a paid municipal fire department or regular
member of a paid municipal police department, not just those who work
for a city or town that opts into the retirement fund. See Morgan v. East
Haven, 208 Conn. 576, 580–81, 546 A.2d 243 (1988); see also Brennan v.
Waterbury, 331 Conn. 672, 683, 207 A.3d 1 (2019) (explaining subsequent
legislation in response to Morgan).